


Exhibit 10.24

SECURED PROMISSORY NOTE

                    1.          FOR VALUE RECEIVED, Dianne Dubois, (the
“Employee”), promises to repay Looksmart, Ltd. (the “Company”) the principal
amount of $250,000 (the “Debt”), which Employee will receive on April 2, 2002
(the “Loan Date”) from the Company for the sole purpose of assisting Employee in
the purchase of real property located at [address], as more fully described in
Exhibit A hereto (the “Property”). The Debt and Employee’s obligations hereunder
shall be secured by security interest in the Property as set forth in the
Security Agreement attached hereto as Exhibit B.

                    2.          Maturity. The Debt shall be due and payable in
full or in part, as applicable, upon the earliest to occur of: (a) 120 days
after Employee’s resignation from employment with the Company; (b) 180 days
after termination by the Company of Employee’s employment, provided that if at
that time, the realizable post-tax gain from the stock options held by Employee
is less than the amount required to repay the Debt in full, then the amount of
Debt due and payable at that time shall equal the amount of the realizable
post-tax gain, and the remainder of the Debt shall remain outstanding and shall
mature upon the next anniversary of the Loan Date; or (c) 30 days after the
closing of the sale by Employee of the Property; provided that if Employee is
employed by the Company on the yearly anniversary of the Loan Date and has met
or exceeded acceptable performance standards during such period, then
twenty-five percent (25%) of the Debt shall be forgiven by the Company on such
anniversary until the Debt is extinguished.

                    3.          Change of Control. For the purposes hereof, a
“Change of Control” shall occur upon the closing of the sale of all or
substantially all the assets of the Company, or the acquisition of the Company
by another entity by means of consolidation or merger pursuant to which the then
current stockholders of the Company shall hold less than fifty percent (50%) of
the voting power of the surviving corporation; provided, however, that a
reincorporation of the Company in another jurisdiction shall not constitute a
Change of Control. A Change of Control in itself shall not trigger maturity of
the Debt. If there is the occurrence of a Change of Control event, and Employee
is terminated “without cause” by the surviving corporation, or her duties are
significantly changed or reduced resulting in her voluntary termination, then
any remaining Debt shall be immediately forgiven.

                    4.          Prepayment; Interest; Taxes. Prepayment of
unpaid principal due under this Note may be made at any time without penalty.
The loan shall bear no interest. The Company shall pay Employee an amount equal
to the amount of any federal, state or local tax liability incurred by Employee
in connection with imputed interest on the Debt, upon presentation by Employee
of a reasonably detailed description of such taxes incurred by Employee.

                    5.          Attorney Fees. In the event of any default
hereunder, Employee shall pay all reasonable attorney fees and court costs
incurred by the Company in enforcing and collecting this Note.

                    6.          Severability. If, after the date hereof, any
provision of this Note is held to be illegal, invalid or unenforceable under
present or future laws effective during its term, such provision shall be fully
severable. In lieu thereof, there shall be added a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

                    7.          Waivers. Employee hereby waives presentment,
notice of nonpayment, notice of dishonor, protest, demand and diligence.



--------------------------------------------------------------------------------

                    8.          Miscellaneous. It is understood by the parties
hereto that the terms of this Note, or any specific clause herein, shall not be
construed against the party responsible for drafting the language in question.
Any oral representations or modifications concerning this instrument shall be of
no force or effect. This Note can be modified only in the form of a writing
signed by the parties hereto. This Note and the rights and obligations of the
parties to it, shall be governed by, and construed and interpreted in all
respects in accordance with, the laws of the State of California. This Note is
not transferable or assignable by Employee.

                    Executed this ___ day of April, 2002 at San Francisco,
California.

  /s/  Dianne Dubos                                            DIANNE DUBOIS

 


                                           